Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  131655(109)                                                                                          Stephen J. Markman,
                                                                                                                      Justices


  PAMELA PEREZ,
           Plaintiff-Appellee,
                                                                    SC: 131655
  v                                                                 COA: 249737
                                                                    Wayne CC: 01-134649-CL
  FORD MOTOR COMPANY and DANIEL P.
  BENNETT,
             Defendants-Appellants.
  _________________________________________

        On order of the Court, the motion for clarification of the order of July 27, 2007 is
  considered and it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2007                  _________________________________________
                                                                               Clerk